Case 2:18-cv-03007-JS-GRB Document 172 Filed 05/21/19 Page 1 of 1 PageID #: 788



 May 21, 2019                                                                       THE O MNI
                                                                                    333 EARLE O VINGTON B LVD ., S UITE 901
                                                                                    U NIONDALE , NY 11553
                                                                                    (516) 880-8492

                                                                                    K EITH M. CORBETT, ESQ.
                                                                                    KCORBETT @HARRISBEACH . COM
 VIA ECF
 Hon. Gary R. Brown
 United States Magistrate Judge
 United States District Court,
 Eastern District of New York
 100 Federal Plaza
 P.O. Box 9014
 Central Islip, New York 11722-9014

                                 Re:     Joseph Jackson -v.-Nassau County, et. al
                                         18 CV 3007 (JS)(GRB)
 Dear Judge Brown:

         Our office represents the Defendants, Incorporated Village of Freeport and individual
 employees of the Village named as defendants the above subject litigation (the “Village Defendants.”)
 This correspondence is submitted as a response to Plaintiff’s letter motion to compel discovery.

          While we consent to a conference with the Court to address the myriad of issues in this case, a
 settlement conference is premature at this time. Despite Plaintiff’s assertions, liability against the
 Village Defendants has not been established. To the contrary, as more fully articulated in the Village
 Defendant’s motion to dismiss, none of the allegations in the Amended Complaint directly relate to
 the Village Defendants. Moreover, after bringing this action, being directed to narrow the defendants
 and filing an Amended Complaint, Plaintiff still has failed to properly identify defendants in litigation
 and allege any claims that lie against the Village Defendants.

         Despite the fact that the Village Defendants are not specifically identified in the Plaintiff’s
 letter motion, we submit this letter in opposition to any purported relief sought against the Village
 Defendants. Our office, as officers of the Court, will continue to engage in good faith with all parties
 and does believe a conference to address this matter may be prudent.

         As always, I appreciate the court’s assistance in this matter. If the Court has any questions,
 please do not hesitate to contact the undersigned.

                                                         HARRIS BEACH PLLC
                                                         Attorneys for the Village Defendants

                                                         s/Keith M. Corbett
                                                         Keith M. Corbett, Esq.
                                                         333 Earle Ovington Blvd., Suite 901
                                                         Uniondale, New York 11553

 To: All Counsel (Via ECF)
